                        Case 4:18-cr-00501-KGB Document 88 Filed 05/12/21 Page 1 of 6
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet I




           UNITED STATES OF AMERICA
                               v.                                        (For Revocation of Probation or Supervised Release)

                       JAMAL LEWIS
                                                                         Case No. 4:18-cr-00501-02 KGB
                                                                         USM No. 32259-009
                                                                          NICKI NICOLO
                                                                                                  Defendant's Attorney
 THE DEFENDANT:
 ~ admitted guilt to violation of condition(s)            _2_-7_ _ _ _ _ _ _ _ _ _ of the term of supervision.
 •    was found in violation of condition(s) count(s)        ----------
                                                                                     after denial of guilt.
 The defendant is adjudicated guilty of these violations:

 Violation Number               Nature of Violation                                                              Violation Ended
 2                                  Failure to not unlawfully possess a controlled substance.                    01/13/2021
 3                                  Failure to refrain from any unlawful use of a controlled
                                    substance and submit to drug test as directed.                               01/13/2021


        The defendant is sentenced as provided in pages 2 through _ _6_ _ of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 •    The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
 economic circumstances.

 Last Four Digits of Defendant's Soc. Sec. No.:            o4 90          05/11/2021
                                                                                             Date oflmposition of Judgment
 Defendant's Year of Birth:            1981

 City and State of Defendant's Residence:
 Little Rock, Arkansas
                                                                          Kristine G. Baker, United States District Judge
                                                                                                Name and Title of Judge


                                                                                                              Date
                       Case 4:18-cr-00501-KGB Document 88 Filed 05/12/21 Page 2 of 6
AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                        Sheet IA
                                                                                                              2~
                                                                                              Judgment-Page _ _      of __6~_
DEFENDANT: JAMAL LEWIS
CASE NUMBER: 4:18-cr-00501-02 KGB

                                                       ADDITIONAL VIOLATIONS

                                                                                                                    Violation
Violation Number                Nature of Violation                                                                 Concluded
4                               Failure to report to the probation officer and report to the probation officer as

                                instructed.                                                                         11/30/2020
5                               Failure to participate under the guidance and supervision of the probation

                                office ln a substance abuse treatm~nt program.                                      01/19/2021

6                               Failure to participate under the guidance and supervision of the probation

                                office in a mental health treatment program.                                        12/07/2020
7                               Failure to pay special penalty assessment fee.
                       Case 4:18-cr-00501-KGB Document 88 Filed 05/12/21 Page 3 of 6
AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                        Sheet 2- Imprisonment
                                                                                                 Judgment - Page    3-
                                                                                                                   --
                                                                                                                           of   6
DEFENDANT: JAMAL LEWIS
CASE NUMBER: 4:18-cr-00501-02 KGB


                                                               IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

17 months to run concurrent to any sentence imposed in Pulaski County Circuit Court Case No. 60CR-21-774.




    ~ The court makes the following recommendations to the Bureau of Prisons:
The Court recommends the defendant participate in residential substance abuse treatment and mental health
counseling during incarceration. The Court further recommends the defendant be incarcerated in the Forrest City
facility.


    ~ The defendant is remanded to the custody of the United States Marshal.

    •      The defendant shall surrender to the United States Marshal for this district:
           •    at   _________ •                       a.m.      •    p.m.   on
           •    as notified by the United States Marshal.

    •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           •    before 2 p.m. on
           •    as notified by the United States Marshal.
           •    as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                    to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                              UNITED STA TES MARSHAL



                                                                             By---------------------
                                                                                           DEPUTY UNITED STATES MARSHAL
                       Case 4:18-cr-00501-KGB Document 88 Filed 05/12/21 Page 4 of 6
AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                        Sheet 3 - Supervised Release
                                                                                             Judgment-Page __ 4_ _   of . __ .§ __ _
DEFENDANT: JAMAL LEWIS
CASE NUMBER: 4:18-cr-00501-02 KGB
                                                          SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

 No supervised release to follow term of imprisonment.




                                                       MANDATORY CONDITIONS

l.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
     from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                  substance abuse. (check if applicable)
4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
         restitution. (check if applicable)
5.    D You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
         where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.    D You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
                       Case 4:18-cr-00501-KGB Document 88 Filed 05/12/21 Page 5 of 6
AO 245D (Rev. 02/18)     Judgment in a Criminal Case for Revocations
                         Sheet 5 - Criminal Monetary Penalties

                                                                                                       Judgment -     Page       5     of      6
DEFENDANT: JAMAL LEWIS
CASE NUMBER: 4:18-cr-00501-02 KGB
                               CRIMINAL MONET ARY PENALTIES

     The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth on Sheet 6.


                       Assessment                      JVT A Assessment*               Fine                        Restitution
TOTALS          $      100.00                      $                               $                           $



D The determination ofrestitution is deferred until            ----
                                                                               . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

D The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
     otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
     victims must be paid before the United States is paid.

Name of Payee                                  Total Loss**                            Restitution Ordered                   Priority or Percentage




TOTALS


•     Restitution amount ordered pursuant to plea agreement $

•     The defendant must pay interest on restitution or a fine more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
      subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).


•     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D the interest requirement is waived for the               D fine         D restitution.
      D the interest requirement for the             D fine            D restitution is modified as follows:


* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters 109A, 110, 1l0A, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
                           Case 4:18-cr-00501-KGB Document 88 Filed 05/12/21 Page 6 of 6
    AO 2450 (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                            Sheet 6 - Schedule of Payments

                                                                                                       Judgment-Page    ___Q_ __ of ____ 6   __ _
    DEFENDANT: JAMAL LEWIS
    CASE NUMBER: 4:18-cr-00501-02 KGB

                                                             SCHEDULE OF PAYMENTS

    Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

    A    [if Lump sum payment of$ _1_0_0_._0O_____ due immediately, balance due

               D    not later than                                        , or
               D    in accordance with       D    C,     D     D,     D E,or     D F below); or

    B     D    Payment to begin immediately (may be combined with                D C,     DD, or      D F below); or

    C     D    Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
                            (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

    D     D    Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of$ _ _ _ _ _ over a period of
                             (e.g., months or years), to commence _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to
               term of supervision; or

    E     D    Payment during the term of supervised release will commence within _ _ _ _ (e.g., 30 or 60 days) after release
               from imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay.
    F    D Special instructions regarding the payment of criminal monetary penalties:




    Unless the court has exP.ressly ordered otherwise in the special instruction above, if this judgment imposes imprisonment, payment of
    criminal monetary renalties 1s due during the period of imprisonment. All criminal monetary penalties, except those payments made
    through the Federa Bureau of Prisons' Inmate Financial Responsibility Program, are made to the clerk of the court.

    The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




    D    Joint and Several

         Defendant and Co-Defendant Names and Case Numbers (including defendant number), Joint and Several Amount and
         corresponding payee, if appropriate.




    D    The defendant shall pay the cost of prosecution.

    D    The defendant shall pay the following court cost(s):

    D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principali (3) restitution interest1 (4) fine principal,(5) fine
interest, (6) community restitution, (7) NT A assessment,' (8) penalties, and (9) costs, me udmg cost of prosecution and court costs.
